Case 3:20-cv-00822-G Document 7-1 Filed 04/08/20                       Page 1 of 6 PageID 56



                                           EXHIBIT A
                  CONSENT OF DEFENDANT WILLIAM M. AISENBERG

           1.   Defendant William W. Aisenberg (“Defendant”) waives service of a summons

 and the complaint in this action, enters a general appearance, and admits the Court’s jurisdiction

 over Defendant and over the subject matter of this action.

           2.   Without admitting or denying the allegations of the complaint (except as provided

 herein in paragraph 11 and except as to personal and subject matter jurisdiction, which

 Defendant admits), Defendant hereby consents to the entry of the final Judgment in the form

 attached hereto (the “Final Judgment”) and incorporated by reference herein, which, among other

 things:

                (a)     permanently restrains and enjoins Defendant from violation of Section

                        17(a) of the Securities Act of 1933 (the “Securities Act”) and Sections

                        10(b) and 13(b)(5) of the Securities Exchange Act of 1934 (the “Exchange

                        Act”) and Rules 1 Ob-5,13a-14,13b2-l, and 13b2-2 thereunder;

                (b)     permanently restrains and enjoins Defendant from aiding and abetting any

                        violation of Sections 13(a), 13(b)(2)(A), and 13(b)(2)(B) of the Exchange

                        Act and Rules 12b-20,13a-l, 13a-ll, and 13a-13 thereunder;

                (c)     prohibits Defendant, following the date of entry of the Final Judgment,

                        from serving as a director or officer of a public company; and

                (d)     orders Defendant to pay a civil penalty in the amount of $ 173,437 under

                        Section 20(d) of the Securities Act and Section 21(d)(3) of the Exchange

                       Act.

           3.   Defendant agrees that he shall not seek or accept, directly or indirectly,

reimbursement or indemnification from any source, including but not limited to payment made


                                                  1
Case 3:20-cv-00822-G Document 7-1 Filed 04/08/20                       Page 2 of 6 PageID 57




 pursuant to any insurance policy, with regard to any civil penalty amounts that Defendant pays

 pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof

 are added to a distribution fund or otherwise used for the benefit of investors. Defendant further

 agrees that he shall not claim, assert, or apply for a tax deduction or tax credit with regard to any

 federal, state, or local tax for any penalty amounts that Defendant pays pursuant to the Final

 Judgment, regardless of whether such penalty amounts or any part thereof are added to a

 distribution fund or otherwise used for the benefit of investors.

         4.      Defendant waives the entry of findings of fact and conclusions of law pursuant to

 Rule 52 of the Federal Rules of Civil Procedure.

         5.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of

 the Final Judgment.

         6.      Defendant enters into this Consent voluntarily and represents that no threats,

 offers, promises, or inducements of any kind have been made by the Commission or any

 member, officer, employee, agent, or representative of the Commission to induce Defendant to

 enter into this Consent.

         7.      Defendant agrees that this Consent shall be incorporated into the Final Judgment

 with the same force and effect as if fully set forth therein.

         8.      Defendant will not oppose the enforcement of the Final Judgment on the ground,

 if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

 hereby waives any objection based thereon.

        9.      Defendant waives service of the Final Judgment and agrees that entry of the Final

 Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

 of its terms and conditions. Defendant further agrees to provide counsel for the Commission,



                                                    2
Case 3:20-cv-00822-G Document 7-1 Filed 04/08/20                       Page 3 of 6 PageID 58




 within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

 or declaration stating that Defendant has received and read a copy of the Final Judgment.

         10.     Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the claims asserted

 against Defendant in this civil proceeding. Defendant acknowledges that no promise or

 representation has been made by the Commission or any member, officer, employee, agent, or

 representative of the Commission with regard to any criminal liability that may have arisen or

 may arise from the facts underlying this action or immunity from any such criminal liability.

 Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

 including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

 that the Court's entry of a permanent injunction may have collateral consequences under federal

 or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

 other regulatory organizations. Such collateral consequences include, but are not limited to, a

 statutory disqualification with respect to membership or participation in, or association with a

 member of, a self-regulatory organization. This statutory disqualification has consequences that

 are separate from any sanction imposed in an administrative proceeding. In addition, in any

 disciplinary proceeding before the Commission based on the entry of the injunction in this

 action, Defendant understands that he shall not be permitted to contest the factual allegations of

 the complaint in this action.

         11.   Defendant understands and agrees to comply with the terms of 17 C.F.R.

 § 202.5(e), which provides in part that it is the Commission's policy “not to permit a defendant or

respondent to consent to a judgment or order that imposes a sanction while denying the

 allegations in the complaint or order for proceedings,” and “a refusal to admit the allegations is

 equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies



                                                  3
Case 3:20-cv-00822-G Document 7-1 Filed 04/08/20                         Page 4 of 6 PageID 59




 the allegations.” As part of Defendant’s agreement to comply with the terms of Section 202.5(e),

 Defendant: (i) will not take any action or make or permit to be made any public statement

 denying, directly or indirectly, any allegation in the complaint or creating the impression that the

 complaint is without factual basis; (ii) will not make or permit to be made any public statement

 to the effect that Defendant does not admit the allegations of the complaint, or that this Consent

 contains no admission of the allegations, without also stating that Defendant does not deny the

 allegations; (iii) upon the filing of this Consent, Defendant hereby withdraws any papers filed in

 this action to the extent that they deny any allegation in the complaint; and (iv) stipulates solely

 for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11

 U.S.C. §523, that the allegations in the complaint are true, and further, that any debt for

 disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under the

 Final Judgment or any other judgment, order, consent order, decree or settlement agreement

 entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

 securities laws or any regulation or order issued under such laws, as set forth in Section

 523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19). If Defendant breaches this

 agreement, the Commission may petition the Court to vacate the Final Judgment and restore this

 action to its active docket. Nothing in this paragraph affects Defendant’s: (i) testimonial

 obligations; or (ii) right to take legal or factual positions in litigation or other legal proceedings

 in which the Commission is not a party.

         12.    Defendant hereby waives any rights under the Equal Access to Justice Act, the

 Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

 seek from the United States, or any agency, or any official of the United States acting in his or

 her official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees,



                                                    4
Case 3:20-cv-00822-G Document 7-1 Filed 04/08/20                       Page 5 of 6 PageID 60




 expenses, or costs expended by Defendant to defend against this action. For these purposes,

 Defendant agrees that Defendant is not the prevailing party in this action since the parties have

 reached a good faith settlement.

         13.    In connection with this action and any related judicial or administrative

 proceeding or investigation commenced by the Commission or to which the Commission is a

 party, Defendant (i) agrees to appear and be interviewed by Commission staff at such times and

 places as the staff requests upon reasonable notice; (ii) will accept service by mail or facsimile

 transmission of notices or subpoenas issued by the Commission for documents or testimony at

 depositions, hearings, or trials, or in connection with any related investigation by Commission

 staff; (iii) appoints Defendant's undersigned attorney as agent to receive service of such notices

 and subpoenas; (iv) with respect to such notices and subpoenas, waives the territorial limits on

 service contained in Rule 45 of the Federal Rules of Civil Procedure and any applicable local

 rules, provided that the party requesting the testimony reimburses Defendant's travel, lodging, and

 subsistence expenses at the then-prevailing U.S. Government per diem rates; and (v) consents to

personal jurisdiction over Defendant in any United States District Court for purposes of

 enforcing any such subpoena.

         14.    Defendant agrees that the Commission may present the Final Judgment to the

 Court for signature and entry without further notice.




                                                  5
Case 3:20-cv-00822-G Document 7-1 Filed 04/08/20                           Page 6 of 6 PageID 61




          15.     Defendant agrees that this Court shall retain jurisdiction over this matter for the

 purpose of enforcing the terms of the Final Judgment.



 Dated:     /1   IN j Jot 9
        On       n JmL      , 2019, William M. Aisenberg, a person known to me, personally
 appeared before me and acknowledged executing the foregoing Consent.


                                                    icjacafyuid
                                                 Notary Public
                                                 Commission expires:        fjlf

                                                                           .j&grjgv         LYDIA IRUi i
                                                                      (         Notary Public • State m Honda
                                                                                   Commission # FF 98 > U3
                                                                            ww' My Comm. Expires May 24, 2021
 Approved as to form:



Todd Murray                                                                .a*!*•**/.

Foley Gardere
                                                                          JBBjtttk    LYDIA TRULL
                                                                              Notary Public - State ol Florida
2021 McKinney Avenue, Suite 1600                                      VxJfljSU Commission # FF 981133
Dallas, Texas 75201                                                           My Comm. Expires May 24,2020
214-999-4862
Attorney for Defendant




                                                   6
